Citation Nr: 0810668	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
May 1967 to May 1969, to include combat duty in the Republic 
of Vietnam.  He died in December 2003, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The Board dispatched the claim to the Veterans Health 
Administration for an expert specialist opinion regarding a 
medical issue.  The opinion is of record and the case is ripe 
for adjudication.  

The appellant was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript is 
associated with the claims folder.  


FINDINGS OF FACT

1.  A certificate of death and the terminal hospital records 
show that the immediate cause of the veteran's death was 
pulmonary embolism due to deep vein thrombosis.  

2.  The only disability that was service connected during the 
veteran's lifetime was a disfiguring scar of the forehead, 
which was rated 10 percent; there is no medical evidence to 
suggest that this scar played any causative role in the 
veteran's death and it is not contended otherwise.

3.  The medical evidence shows that the deep vein thrombosis 
was not present until many years post-service and the fatal 
complications of such, to include the pulmonary embolism, 
were not apparent until several days before he died.

4.  The preponderance of the evidence is against a finding 
that the veteran's deep vein thrombosis with a pulmonary 
embolism was linked to any incident of service, to include 
his presumed exposure to herbicides while on active duty in 
Vietnam.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(e), 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the appellant in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim 
and has fully disclosed the government's duties to assist 
her.  In February and March 2004 letters, the appellant was 
notified of the information and evidence needed to 
substantiate and complete her claim.  The appellant was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, the Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claim.  The VA letters advised the appellant to let VA 
know of any information or evidence in her possession which 
would aid in the substantiation of her claim.  

In view of the foregoing, the Board finds that the appellant 
was effectively informed to submit all relevant evidence in 
her possession and that he received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
This was done in this case.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices. 

The appellant was not notified of evidence necessary to 
establish an effective date of award should service 
connection indeed be granted for her claim as is required per 
recent United States Court of Appeals for Veterans Claims 
(Court) precedent.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As this is a claim for service connection 
for the cause of the veteran's death, there is no issue 
relating to a potential rating.  As to an effective date if 
the claim is granted, despite the inadequate notice provided 
to the appellant on this latter element, the Board finds any 
prejudice to her in proceeding with the issuance of this 
decision is rebutted.  Specifically, as the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, it renders moot any 
question as to an effective date and does not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication.).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
appellant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

As to any duty to provide a medical opinion on the cause of 
the veteran's death or whether it was linked to service, the 
Board notes that there are two opinions addressing the 
contended causal relationship between the veteran's fatal 
deep venous thrombosis with a pulmonary embolus and his 
exposure to herbicdes during service and the latter of these 
opinions was specifically obtained from a specialist to 
address the nexus question at hand.  The Board finds that 
there is sufficient evidence to resolve this appeal and there 
is no duty to provide another medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, as in this case, is presumed to 
have been exposed during such service to herbicide agents to 
include that which is commonly referred to as Agent Orange.  
38 U.S.C.A. § 1116(f).

Service connection may also be allowed on a presumptive basis 
for certain itemized conditions as a result of exposure to 
herbicides. 38 C.F.R. § 3.307.  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R.§ 3.312 (2007). 

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Id.




Analysis

The appellant contends that the veteran death from deep 
venous thrombosis with a pulmonary embolism was causally 
related to his exposure to herbicide agents during his 
service in Vietnam.   

The only service connected disability during the veteran's 
lifetime was a disfiguring scar of the right forehead, rated 
10 percent.  A certificate of death and the terminal hospital 
records show that the veteran died in December 2003 at the 
age of 55 years.  The immediate cause of death was reported 
as pulmonary embolism due to or as a consequence of deep vein 
thrombosis.  It was also noted in the death certificate that 
the veteran's fatal deep venous thrombosis began 
approximately three days prior to his death in 2003.  

The service medical records are negative for any findings 
relating to vascular disease, to include deep venous 
thrombosis or a pulmonary embolism.  Private medical records 
dated in 2000 show that the veteran was treated for 
complications from venous disease.  History obtained in 
December 2000 included deep venous thrombosis 11 years 
earlier secondary to trauma involving the right lower 
extremity.  A deep venous Doppler study in February 2000 
confirmed deep venous thrombosis in the right leg.  There is 
no indication in these records that the veteran's deep venous 
thrombosis was linked to service.  

As to the question of the alleged nexus between the veteran's 
deep venous thrombosis and his in-service herbicide exposure, 
the Board notes that the veteran had active duty in Vietnam.  
Thus, his exposure to herbicide agents is presumed.  See 
38 C.F.R. § 3.307.  However, deep vein thrombosis and 
pulmonary embolism are not conditions which, if present in 
the veteran at any time, will be presumed by regulation to 
have been caused by exposure to herbicide agents in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation, even if there is no entitlement to the 
presumption of service incurrence.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  There are two competent opinions that 
address the question of whether the veteran's deep venous 
thrombosis is linked to in-service exposure to herbicides.  
One opinion supports the contended causal relationship, 
whereas the other opinion weighs against the claim.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Upon submission of the claim, the appellant attached a 
statement from a private family practice physician who opined 
that, given the veteran's exposure to herbicide, it was 
possible or likely that the fatal deep venous thrombosis with 
pulmonary embolus was linked to in-service herbicide 
exposure.  (Emphasis added.)  The clinician cited several 
internet articles as research that influenced his position.  
Upon receipt of this, the Board determined that an opinion 
from a specialist was indicated.  The resultant opinion from 
a Veterans Health Administration (VHA) hematologist, dated in 
October 2007, was that it was unlikely that there was a 
relationship between the veteran's deep vein thrombosis or 
pulmonary emboli and his exposure to herbicides.  The 
physician stated that his clinical experience and review of 
medical literature from online sources were the basis of his 
opinion.  

The Board finds that the latter medical opinion from the VHA 
hematologist is of greater probative weight when compared to 
the private family practitioner because (a) it is from a 
physician with a specialty in diseases of the blood, which 
would include thrombi and emboli; and (b) the private 
physician's opinion that the alleged nexus was possible or 
likely is rather equivocal in nature when compared to the VHA 
physician's conclusion that the claimed causal link was 
simply "unlikely". While both physicians provided a 
rational for their opinion by citing to the medical 
literature, it is also pertinent to note that the VHA 
physician reviewed the relevant medical evidence in the 
claims file before proffering his opinion.  

Thus, in weighing the evidence, the Board concludes that the 
preponderance is against the contention of a direct 
relationship between the onset of the veteran's fatal 
conditions and his in-service exposure to herbicides.  Hence, 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
also, e.g., Ruiz v. Gober, 10 Vet. App. 352 (1997); 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Combee, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply to 
the instant case.  38 U.S.C.A. § 5107(b); see also, e.g., 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


